Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 1-1767 WESTERN SIERRA MINING CORP. (FORMERLY GLOBAL DECS CORP) (Name of small business issuer in its charter) Utah 87-0267213 (State of Incorporation) (I.R.S. Employer I.D.Number) 2750 Cisco Drive South, Lake Havasu City, AZ 86403 (Address of Principal executive offices) (Zip Code) Issuer's telephone number (928) 680-5513 Securities registered under Section 12 (b) of the Exchange Act: None Securities registered under Section 12 (g) of the Exchange Act: Shares of Common Stock, par value $.001 (Title of class) The issuer has (1) filed all reports required to be filed by Section 13 or 15 (d) of the Exchange Act during the past 12 months (or such shorter period as the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 day: Yes x No ¨ On September 30, 2007 there were 163,328,187 outstanding shares of the registrants common stock. Transitional Small Business Disclosure Format: Yes ¨
